COLEMAN, J.
The defendant was charged by indictment with the offense of seduction. Before pleading to the indictment, he moved to quash it, upon various grounds, which appear in the statement of the case.
Section 4015 of the Cr. Code of 1886 (Cr. Code of 1896, § 5503), reads as follows : “Any man, who, by means of temptation, deception, arts, flattery, or a promise of matriage, seduces any unmarried woman in this State, must, on conviction, be imprisoned in the penitentiary for not less then one, nor more than ten years ; but no indictment or conviction shall be had under this section on the uncorroborated testimony of the woman upon whom the seduction is charged; and no conviction shall be had, if on the trial it is proved that such woman was, at the time of alleged offense, unchaste.”
In support of the motion the defendant introduced several of the members of the grand jury, whose testimony was without conflict, and in our opinion fully sustained the motion.
The evidence as to what testimony was introduced before a previous grand jury, was irrelevant and properly disregarded by the court. Rejecting this evidence, and considering only that examined by the grand jury which preferred the indictment, it is manifest the indictment was found in violation of the statute. — Sparrenberger v. The State, 53 Ala. 581; Wilson v. The State, 73 Ala. 527; Cunningham v. The State, Ib. 51.
There are other questions in the case, but they may not arise on another trial, A judgment will be here *185rendered quashing the indictment. The defendant will be held in custody until discharged on bail, to await the action of the next sitting of the grand jury.
Reversed, rendered and remanded.